DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 (lines 2-3) should recite “a housing defining an interior space, , Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 13 (lines 48-50), the limitation recites the cutters having a variety of shapes”…line 55, recites, each cutter comprising a rings and a first plate…lines 59-60, recites, the first cutter being circularly shaped and the second cutter being rectangularly shaped. The inconsistencies of the above limitations lead to the scope of the claim being ambiguous. In other words, it is unclear how the cutters have a variety of shapes, inclusive of a circular shape and a rectangular shape and how each of the cutters are rings. If each of the cutters are rings, this does not satisfy the limitation to a variety of shapes, since the shapes are the same.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 (line 9) recites “each cutting comprising a ring” which fails to further limit claim 1, which recites “a set of cutters, each have a respective shape, such that the set of shapes comprises cutters having a variety of shapes”. The term variety, per Merriam Webster Dictionary, is defined, as different. Therefore, if the cutters are different; the cutters set forth in claim 8 cannot both be ring shaped. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20160229038 to Matsumoto et al. in view of US Patent No. 8,827,604 to Corey and US Patent No. 10,960,568 to Delaney et al.
Matsumoto teaches a punch device comprising: 
a housing (12) defining an interior space; 
an actuator (24) coupled to the housing and positioned in the interior space; 
a ram (20) positioned in the interior space between the actuator and a first end (see Figure 1) of the housing, the ram being operationally coupled to the actuator such that the actuator is positioned for selectively motivating the ram through the interior space toward the first end of the housing (Paras 0018-0020).
Examiner notes, the punch of Matsumoto merely has to be capable of punching drywall in which it is.

Matsumoto teaches a punch (impact) tool, but does not teach a set of cutters, each cutter having a respective shape such that the set of cutters comprises cutters having a variety of shapes, the cutter being selectively couplable by a first face to the first end of the housing such that the cutter is selectively extensible from the housing wherein a second face of the cutter is configured for positioning in abutment to a drywall panel positioning the actuator for propelling the ram into the cutter such that the cutter extends from the housing and penetrates the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape of the cutter.
Corey teaches a drywall cutter (Fig. 1) having a respective shape such, the cutter being selectively couplable by a first face (34 has a first face) to the first end of a housing such that 
Delaney teaches a drywall cutter (Fig. 1) having a respective shape such, the cutter being selectively couplable by a first face (112, 212) to the first end of a housing (200) such that the cutter is selectively extensible from the housing wherein a second face (142) of the cutter is configured for positioning in abutment to a drywall panel.
It would have been obvious to one before the effective filing date of the invention to provide the punch tool of Matsumoto with a variety of drywall cutters as taught by Corey and Delaney to provide openings in drywall while protecting electrical wiring (Col. 1, lines 33-36, Corey) and to also provide a drywall cutter that provides repeatable accurate cuts of uniform dimensions due to body shape of the plate (Col. 3, lines 34-31, Delaney). Providing the punch of Matsumoto with the set of tool taught by Corey and Delaney leads the cutter extending from the housing and penetrating the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape of the cutter when actuator propels the ram into the cutter.
In re claim 10, modified Motsumoto teaches further including the set of cutters comprising a first cutter (10, Corey) and a second cutter, the first cutter being circularly shaped, the second cutter (100, Delaney) being rectangularly shaped.

Claims 2, 4, 6, 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Corey and Delaney et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20170334053 to Boeck et al.
In re claim 2, modified Matsumoto teaches the housing comprising a first section (12) and a second section (14, 29), the first section being substantially cylindrically shaped, the second section being substantially rectangularly box shaped, the first section extending from a first side of the second section proximate to a top of the second section (Fig. 1), but does not 

Boeck teaches a tool which has a housing and handle arrangement. The housing has a first section (26a) and a second section (34a), the first section extends from a first side of the second section proximate to a top section and has a cutout (adjacent section 34a and forming a handle section) positioned in the second section of the housing defining a grip wherein the cutout is configured for inserting digits of a first hand of a user positioning the user for grasping the grip for lifting and positioning the housing and a handle (as shown in Fig. 1, the auxiliary handle) coupled to and extending from the first section of the housing, the handle being substantially parallel to and coplanar with the second section of the housing wherein the handle is configured for grasping in a second hand of the user for increasing control of the user in positioning the housing.

It would have been obvious to one before the effective filing date of the invention to fabricate the tool of Matsumoto to have a housing and handle arrangement (inclusive of the cutout formed by the second section of the housing and the auxiliary handle) as taught by Boeck based on the desired work area the tool is being used, the material being punched, and user preference. One having ordinary skill in the art would recognize tool housings can be various shapes, depending on various factors. Those factors are inclusive of (but not limited to), the size of the work area, the material being punched, and user preference. In other words, a 

In re claim 4, Matsumoto teaches further including the actuator comprising: 
a power module (15, 18, 27); 
a motor (15) operationally coupled to the power module; 
a rod (16, 22) coupled to and extending from the motor toward the first end of the housing; 
a switch (28) operationally coupled to the motor wherein the switch is configured for selectively switching for actuating the motor (Para 0022); 
a disc (19) slidably coupled to the rod (22); and 
a spring (24) positioned around the rod, the spring being coupled to the disc and selectively coupled to the motor such that the motor is positioned for tensioning the spring for motivating the disc along the rod toward the motor and such that the motor is positioned for releasing the spring such that the spring rebounds for forcefully propelling the disc toward the first end of the housing (Paras 0017,0018).
In re claim 5, Matsumoto teaches including the power module comprising a battery (30) positioned in the second section of the housing, the battery being rechargeable (Para 0023).
In re claim 7, modified Matsumoto teaches further including the switch being trigger type (14a, Boeck), the switch being coupled to the grip (Fig. 1, Boeck).
In re claim 8, modified Matsumoto teaches the ram (20, Matsumoto) comprising a bar (21, Matsumoto) positioned in the interior space between the disc (19, Matsumoto) and the first end of the housing (which is the end of housing 12 which supports chuck 13, Matsumoto), the bar being cylindrically shaped, the bar comprising a first segment and a second segment, the first segment being selectively extendable from the housing through a hole (as shown in at least Figure 1, Matsumoto) positioned in the first end of the housing, the second segment being 
each cutter comprising a ring (36, Corey) and a first plate (30, Corey), the first plate having opposing ends coupled to the ring such that the opposing ends are opposingly positioned on a circumference of the first face of the cutter (Fig. 1, Corey); 
a first fastener (Para 0019, Matsumoto) coupled to the first segment of the bar; and 
a second fastener (34, Corey) coupled to the ring, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for removably coupling the ring to the bar.
In re claim 9, Matsumoto teaches, further including a tube (13a, Matsumoto) coupled to the housing (12, Matsumoto) and extending from the hole (the hole is adjacent to tube 13 and shown in at least Figure 1, Matsumoto) such that the tube (13a, Matsumoto) is positioned for stabilizing the bar.
In re claim 11, modified Matsumoto teaches further including a pair of second plates (44, Corey), each second plate being coupled to and positioned between the ring and a respective opposing end of the first plate such that the first plate is positioned distal to and parallel to the first face of the cutter (it has been interpreted, that first plate lays in a plane that is parallel to a plane that extends tangent to the first face of the cutter, see annotated Figure below).

    PNG
    media_image1.png
    532
    561
    media_image1.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Corey, Delaney et al. and Boeck et al., as applied to the above claims, and in further view of US Patent 10,505,473 to Takano et al.
In re claim 12, modified Matsumoto teaches further comprising: the first fastener (Para 0019, Matsumoto) comprising a channel extending into the first segment of the bar, and 
the second fastener (34, Corey) comprising a shaft coupled to and extending from the first plate (30, Corey), the shaft being complementary to the channel such that the channel is positioned for inserting the shaft for removably coupling the ring to the bar.

Takano teaches a channel for receiving a tool bit having a hexagonal shape when viewed longitudinally (Col. 4, lines 28-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the channel of Matsumoto to have a hexagonal shape as taught by Takano to properly support the cutter, when inserted, to prevent unwanted movement which could lead to misaligned cuts. Shaping the channel of Matsumoto to have a hexagonal shape is merely an obvious design variant. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Corey and Delaney et al., and in further view of Boeck et al., as applied to the above claims, and in further view of US Patent No. 6,422,447 to White et al.
In re claim 6, Matsumoto teaches further including the battery (30) being at least partially selectively insertable into the housing through an orifice positioned in the second section of the housing (Fig. 1); however, in the event one may argue the battery is not at least partially selectively insertable into the housing though an orifice, White provides a teaching of a tool having a battery (80, 82, 84) at least partially selectively insertable into the housing though an orifice (Fig. 2, it has been interpreted, the handle housing has an orifice (or internal space) for receiving the battery and tool components).
Note, the phrase “at least partially” is clear in the disclosure of the pending application. 
It would have been obvious to one before the effective filing date of the invention to provide the housing of modified Matsumoto with a rail arrangement to receive the battery as taught by White to provide an easily accessible interchangeable battery. 


Claim 13 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Boeck et al., and in further view of White, Corey, Delaney et al. and in further view of US Patent 10,505,473 to Takano et al.
In re claim 13, as best understood, Matsumoto teaches a punch device comprising: 
a housing (12) defining an interior space, the housing comprising a first section (12) and a second section (14, 29), the first section being substantially cylindrically shaped, the second section being substantially rectangularly box shaped, the first section extending from a first side of the second section proximate to a top of the second section (Fig. 1),
an actuator (Fig. 1) coupled to the housing an positioned in the interior space, the actuator comprising: 
a power module (15, 18, 24, 27, 30), the power module comprising a battery positioned in the second section of the housing, the battery being rechargeable (Para 0023);
a motor (15) operationally coupled to the power module; 
a rod (16, 22) coupled to and extending from the motor toward the first end of the housing; 
a switch (28) operationally coupled to the motor wherein the switch is configured for selectively switching for actuating the motor (Para 0022); 
the switch being trigger type (28), the switch being coupled to the grip (14), 
a disc (19) slidably coupled to the rod (22), and 
a spring (24) positioned around the rod, the spring being coupled to the disc and selectively coupled to the motor such that the motor is positioned for tensioning the spring for motivating the disc along the rod toward the motor and such that the motor is positioned for releasing the spring such that the spring rebounds for forcefully propelling the disc toward the first end of the housing (Paras 0017,0018);
a ram (20) positioned in the interior space between the actuator and a first end (see Figure 1) of the housing, the ram being operationally coupled to the actuator such that the 
a tube (13a) coupled to the housing (12) and extending from the hole (the hole is adjacent to tube 13 and shown in at least Figure 1) such that the tube (13a) is positioned for stabilizing the bar,
a first fastener (Para 0019, Matsumoto) coupled to the first segment of the bar, the first fastener comprising a channel extending into the first segment of the bar.

Regarding claim 13, Matsumoto teaches the housing comprising a first section (12) and a second section (14, 29), the first section being substantially cylindrically shaped, the second section being substantially rectangularly box shaped, the first section extending from a first side of the second section proximate to a top of the second section (Fig. 1), but does not teach a cutout positioned in the second section of the housing defining a grip wherein the cutout is configured for inserting digits of a first hand of a user positioning the user for grasping the grip for lifting and positioning the housing and further including a handle coupled to and extending from the first section of the housing, the handle being substantially parallel to and coplanar with the second section of the housing wherein the handle is configured for grasping in a second hand of the user for increasing control of the user in positioning the housing.

It would have been obvious to one before the effective filing date of the invention to fabricate the tool of Matsumoto to have a housing and handle arrangement (inclusive of the cutout formed by the second section of the housing and the auxiliary handle) as taught by Boeck based on the desired work area the tool is being used, the material being punched, and user preference. One having ordinary skill in the art would recognize tool housings can be various shapes, depending on various factors. Those factors are inclusive of (but not limited to), the size of the work area, the material being punched, and user preference. In other words, a user may prefer a tool having a cutout handle for ease of positioning and grasping while cutting drywall holes, since cutting accuracy is very important. 

Regarding claim 13, Matsumoto teaches the battery (30) being at least partially selectively insertable into the housing through an orifice positioned in the second section of the housing (Fig. 1, it has been interpreted the battery is selectively insertable into the housing, since it must be removed for charging through an orifice as shown in at least Figure 1); however, in the event one may argue the battery is not at least partially selectively insertable into the housing though an orifice, White provides a teaching of a tool having a battery (80, 82, 
Note, the phrase “at least partially” is clear in the disclosure of the pending application. 
It would have been obvious to one before the effective filing date of the invention to provide the housing of modified Matsumoto with a rail arrangement to receive the battery as taught by White to provide an easily accessible interchangeable battery. 

Regarding claim 13, Matsumoto teaches a punch (impact) tool, but does not teach a set of cutters, each cutter having a respective shape such that the set of cutters comprises cutters having a variety of shapes, the cutter being selectively couplable by a first face to the first end of the housing such that the cutter is selectively extensible from the housing wherein a second face of the cutter is configured for positioning in abutment to a drywall panel positioning the actuator for propelling the ram into the cutter such that the cutter extends from the housing and penetrates the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape of the cutter, each cutter comprising a ring and a first plate, the first plate having opposing ends coupled to the ring such that the opposing ends are opposingly positioned on a circumference of the first face of the cutter, the set of cutters comprising a first cutter and a second cutter, the first cutter being circularly shaped, the second cutter being rectangularly shaped.
Corey teaches a drywall cutter (Fig. 1) having a respective shape such, the cutter being selectively couplable by a first face (34 has a first face) to the first end of a housing such that the cutter is selectively extensible from the housing wherein a second face (22) of the cutter is configured for positioning in abutment to a drywall panel, each cutter comprising a ring (36) and a first plate (30), the first plate having opposing ends coupled to the ring such that the opposing ends are opposingly positioned on a circumference of the first face of the cutter (Fig. 1), the set 
Delaney teaches a drywall cutter (Fig. 1) having a respective shape such, the cutter being selectively couplable by a first face (112, 212) to the first end of a housing (200) such that the cutter is selectively extensible from the housing wherein a second face (142) of the cutter is configured for positioning in abutment to a drywall panel and a second cutter, the first cutter being circularly shaped, the second cutter (100) being rectangularly shaped.
It would have been obvious to one before the effective filing date of the invention to provide the punch tool of Matsumoto with a variety of drywall cutters as taught by Corey and Delaney to provide openings in drywall while protecting electrical wiring (Col. 1, lines 33-36, Corey) and to also provide a drywall cutter that provides repeatable accurate cuts of uniform dimensions due to body shape of the plate (Col. 3, lines 34-31, Delaney). Providing the punch of Matsumoto with the set of tool taught by Corey and Delaney leads the cutter extending from the housing and penetrating the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape of the cutter when actuator propels the ram into the cutter.

Regarding claim 13, Matsumoto teaches a first fastener, but does not teach the channel being hexagonally shaped when viewed longitudinally; the second fastener coupled to the ring, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling the first fastener for removably coupling the ring to the bar, the second fastener comprising a shaft coupled to and extending from the first plate, the shaft 
Takano teaches a channel for receiving a tool bit having a hexagonal shape when viewed longitudinally (Col. 4, lines 28-38).
Corey teaches the cutter having a second fastener (34) coupled to the ring, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for removably coupling the ring to the bar, the second fastener comprising a shaft (34) coupled to and extending from the first plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the channel of Matsumoto to have a hexagonal shape as taught by Takano to properly support the cutter, when inserted, to prevent unwanted movement which could lead to misaligned cuts. Shaping the channel of Matsumoto to have a hexagonal shape is merely an obvious design variant. Changing the shape of the channel of Matsumoto to have a hexagonal opening permits the shaft to be complementary to the channel such that the channel is positioned for inserting the shaft for removably coupling the ring to the bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2019158115 teaches a punching tool. US Patent Application Nos. 20190260209 teaches insertion of a battery on a power tool and power tools having different shaped housings. EP3501740 teaches an actuator and ram arrangement. US Patent No. 5946809 is directed to a drywall cutter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724